Case 6:20-cv-00487-ADA Document 44-1 Filed 12/01/20 Page 1 of 5




             EXHIBIT A




                             –9–
          Case 6:20-cv-00487-ADA Document 44-1 Filed 12/01/20 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                    §
 BRAZOS LICENSING AND                           §      CIVIL ACTION 6:20-cv-00487-ADA
 DEVELOPMENT,                                   §      CIVIL ACTION 6:20-cv-00488-ADA
           Plaintiff,                           §      CIVIL ACTION 6:20-cv-00489-ADA
                                                §      CIVIL ACTION 6:20-cv-00490-ADA
                                                §      CIVIL ACTION 6:20-cv-00491-ADA
 v.                                             §      CIVIL ACTION 6:20-cv-00492-ADA
                                                §      CIVIL ACTION 6:20-cv-00493-ADA
                                                §      CIVIL ACTION 6:20-cv-00494-ADA
                                                §      CIVIL ACTION 6:20-cv-00495-ADA
 ZTE CORPORAION, ZTE (USA)                      §      CIVIL ACTION 6:20-cv-00496-ADA
 INC, AND ZTE (TX), INC.,                       §      CIVIL ACTION 6:20-cv-00497-ADA
            Defendants.

                 [PLAINTIFF’S] FIRST AMENDED SCHEDULING ORDER

     Date                           Item
     November 10, 2020              Case Management Conference
     November 24, 2020              Deadline for Motions to Transfer
     (2 weeks after the CMC)
     January 6, 2021                Defendant serves preliminary invalidity contentions10 in the
     (7 weeks after the CMC)        form of (1) a chart setting forth where in the prior art
                                    references each element of the asserted claim(s) are found,
                                    (2) an identification of any limitations the Defendant
                                    contends are indefinite or lack written description under
                                    section 112, and (3) an identification of any claims the
                                    Defendant contends are directed to ineligible subject matter
                                    under section 101. Defendant shall also produce
                                    (1) all prior art referenced in the invalidity contentions, (2)
                                    technical documents, including software where applicable,
                                    sufficient to show the operation of the accused product(s),
                                    and
                                    (3) summary, annual sales information for the accused
                                    product(s) for the two years preceding the filing of the
                                    Complaint, unless the parties agree to some other
                                    timeframe.

10
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those


                                              – 10 –
        Case 6:20-cv-00487-ADA Document 44-1 Filed 12/01/20 Page 3 of 5




  Date                              Item
  January 22, 2021                  Parties exchange claim terms for construction.
  (9 weeks after the CMC)
  February 12, 2021                 Parties exchange proposed claim constructions.
  (11 weeks after the CMC)
  February 19, 2021                 Parties disclose extrinsic evidence. The parties shall disclose
  (12 weeks after the CMC)          any extrinsic evidence, including the identity of any expert
                                    witness they may rely upon in their opening brief with respect
                                    to claim construction or indefiniteness. With respect to any
                                    expert identified, the parties shall identify the scope of the
                                    topics for the witness’s expected testimony.11 With respect to
                                    items of extrinsic evidence, the parties shall identify each such
                                    item by production number or produce a copy of any such item
                                    if not previously produced.
  February 26, 2021                 Deadline to meet and confer to narrow terms in dispute and
  (13 weeks after the CMC)          exchange revised list of terms/constructions.
  March 12, 2021                    Plaintiff files Opening claim construction brief, including any
  (14 weeks after the CMC)          arguments that any claim terms are indefinite.
  April 9, 2021                     Defendant file Responsive claim construction brief.
  (17 weeks after the CMC)

  April 23, 2021                    Plaintiff files Reply claim construction brief.
  (19 weeks after the CMC)

  May 7, 2021                       Defendant files a Sur-Reply claim construction brief.
  (21 weeks after the
  CMC))

  May 12, 2021                      Parties submit Joint Claim Construction Statement and
  (3 Business Day after             provide copies of briefs to the Court.
  submission of sur-reply)
                                    See General Issues Note #8 regarding providing copies of the
  May 13, 2021                      Parties
                                    briefingsubmit  optionand
                                             to the Court  technical tutorialsadviser
                                                              the technical    to the (if
                                                                                      Court  and
                                                                                          appointed)
  (22 weeks after CMC, but          technical advisor (if appointed).
  at least one week before
  Markman)
  May 20-21, 2021                   Markman hearing at 9:00 a.m.

preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.
11
   Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                              – 11 –
      Case 6:20-cv-00487-ADA Document 44-1 Filed 12/01/20 Page 4 of 5




Date                       Item
May 24, 2021               Fact Discovery opens; deadline to serve Initial Disclosures per
(1 business day after      Rule 26(a).
Markman hearing)
July 2, 2021               Deadline to add parties.
(6 weeks after Markman)
July 16, 2021              Deadline to serve Final Infringement and Invalidity
(8 weeks after Markman)    Contentions. After this date, leave of Court is required for any
                           amendment to Infringement o Invalidity contentions. This
                           deadline does not relieve the Parties of their obligation to
                           seasonably amend if new information is identified after initial
                           contentions.
September 16, 2021         Deadline to amend pleadings. A motion is not required unless
(16 weeks after Markman)   the amendment adds patents or patent claims. (Note: This
                           includes amendments in response to a 12(c) motion.)
November 19, 2021          Deadline for the first of two meet and confers to discuss
(26 weeks after Markman)   significantly narrowing the number of claims asserted and prior
                           art references at issue. Unless the parties agree to the narrowing,
                           they are ordered to contact the Court’s Law Clerk to arrange a
                           teleconference with the Court to resolve the disputed issues.
December 17, 2021          Close of Fact Discovery.
(30 weeks after Markman)
December 31, 2021          Opening Expert Reports.
(31 weeks after Markman)
January 21, 2022           Rebuttal Expert Reports.
(35 weeks after Markman)

February 11, 2022          Close of Expert Discovery.
(38 weeks after Markman)
February 18, 2022          Deadline for the second of two meet and confers to discuss
(39 weeks after Markman)   narrowing the number of claims asserted and prior art
                           references at issue to triable limits. To the extent it helps the
                           parties determine these limits, the parties are encouraged to
                           contact the Court’s Law Clerk for an estimate of the amount of
                           trial time anticipated per side. The parties shall file a Joint
                           Report within 5 business days regarding the results of the meet
                           and confer.
February 25, 2022          Dispositive motion deadline and Daubert motion deadline.
(40 weeks after Markman)
                           See General Issues Note #8 regarding providing copies of the
                           briefing to the Court and the technical adviser (if appointed).
March 11, 2022             Serve Pretrial Disclosures (jury instructions, exhibit lists,
(42 weeks after Markman)   witness lists, discovery and deposition designations).


                                     – 12 –
           Case 6:20-cv-00487-ADA Document 44-1 Filed 12/01/20 Page 5 of 5




     Date                         Item
     March 25, 2022               Serve objections to pretrial disclosures/rebuttal disclosures.
     (44 weeks after Markman)
     April 1, 2022                Serve objections to rebuttal disclosures and file motions
     (45 weks after Markman)      in limine.
     April 8, 2022                File Joint Pretrial Order and Pretrial Submissions (jury
     (46 weeks after Markman)     instructions, exhibit lists, witness lists, discovery and deposition
                                  designations); file oppositions to motions in limine.
     April 15, 2022               File Notice of Request for Daily Transcript or Real Time
     (47 weeks after Markman)     Reporting. If a daily transcript or real time reporting of
                                  court proceedings is requested for trial, the party or parties
                                  making said request shall file a notice with the Court and
                                  e-mail the Court Reporter, Kristie Davis at
                                  kmdaviscsr@yahoo.com.
     April 26, 2022               File joint notice identifying remaining objections to pretrial
     (3 business days before      Deadline
                                  disclosuresto and
                                                meetdisputes
                                                      and confer regarding
                                                             on motion       remaining objections and
                                                                        in limine.
     Final Pretrial Conference)   disputes on motions in limine.

     April 29, 2022               Final Pretrial Conference. The Court expects to set this date at
     (49 weeks after Markman)     the conclusion of the Markman Hearing.
     June 20, 2022                Jury Selection/Trial. The Court expects to set this date at the
     (52 weeks after              conclusion of the Markman Hearing.
     Markman)12



          ORDERED this _____ day of ____, 2020.




                                            ___________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




12
  If the actual trial date materially differs from the Court’s default schedule, the Court will
consider reasonable amendments to the case schedule post-Markman that are consistent with the
Court’s default deadlines in light of the actual trial date.



                                            – 13 –
